 

 

Case 1:18-cv-08653-VEC-SDA Document 203 Filed 02/17/21 Page 1 of 3

D. GEORGE SWEIGERT, c/o
TRANSIENT HOLD

GENERAL DELIVERY

US. POST OF FICE

206 COYOTE STREET

NEVADA CITY, CA 95959-9998
SPOLIATION-NOTICE@MAILBOX. ORG

 

U.S. District Court for the
Southern District of New York
D George Sweigert

Plaintiff

v.

Jason Goodman

Defendant

 

 

CIVIL CASE #: 1:18-CV-08653-VEC

JUDGE VALERIE E. CAPRONI

 

 

CHANGE OF ADDRESS AND CERTIFICATE OF SERVICE

MAY IT PLEASE THE COURT,

KINDLY TAKE NOTICE THAT THE PRO SE NON-ATTORNEY PLAINTIFF HAS

CHANGED HIS ADDRESS TO:

D,. GEORGE SWEIGERT, c/o
TRANSIENT HOLD
GENERAL DELIVERY

U.S. POST OFFICE

200 COYOTE STREET
NEVADA CITY, CA 95959-9998

POS 21 gd bene

Odd ANGS
13044

yo
Cn At

HOMO

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 203 . Filed 02/17/21 Page 2 of 3

I "9 attest that a true copy of this pleading has been sent to the following addressees on

the

day of February, 2021.

Jason Goodman, CEO
Multimedia System Design, Inc.
252 7 Avenue, Apart, #68
New York, NY 10001

Clerk of the Court, Room 200
U.S. District Court

500 Pearl Street

New York, New York 10007-1312

/
D. GEORGE SWEIGERT

2:-@

-Z/
    

 

 

Case 1:18-cv-08653-VEC- “SDA _ Document

   
  

 

| UNITED SMa Sit
Bed Postat service

m Expected delivery date specified for domestic use.
™ Most domestic shipments include up to $50 of insurance (restrictions apply).*
m™ USPS Tracking® included for domestic and many international destinations.

# Limited international insurance.**

@ When used internationally, a customs declaration form is required.

*Insurance does not cover certain items. For details regarding claims exclusions.see the

Domestic Mail Manual at Attp://pe.usps.com.

™ See International Mail Manual at http://pe.usps.com for availability and limitations of coverage.

FLAT RATE ENVELOPE

ONE RATE m ANY WEIGHT

TRACKED # INSURED

HMO

| EP14F May 2020
PS0000100001 4 OD: 12 1/2 ¥9.1/2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

203 Filed 02/17/21 Page 3 of 3
TT

BL Or ee” ~~

 

To schedule free Package Pickup,
scan the QR code.

  
    
 

PS. GQWIPICKUP

   

ee en eee er

  

4 D. GEORGE SWEIGERT, c/o - |

TRANSIENT HOLD

GENERAL DELIVERY

U.S. POST OF FICE

200 COYOTE STREET

NEVADA CITY, CA 95959-9998
SPOLIATION-NOTICE@MAILBOX.ORG

TO:
L PRO SE OFFICE, #200
| U.S. District Court
, 500 Pearl Street

New York, New York 10007-1312 !

[0007-1312

_l

 

 

 

Misuses may be a violation of federal taw. This package is not for resale, EP 4F @ U.S. Postal Service; May 2020; All rights reserved.

This packaging is the property of the U.S. Postal Service® and is provided solely for use in sending Priority Mail® and Priority Mail International® shipment ae .

< —_ a __ _

 
